DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7 and 9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shi et al. U.S. Patent Publication No. 2014/0218327 (hereinafter Shi).
Consider claim 1, Shi teaches a display device comprising: a cover layer (Figure 5, 3000); a display panel disposed under the cover layer (Figure 5, 4000); an optical layer disposed under the display panel (Figure 5, 1910); and an image sensor disposed under the optical layer (Figure 5, 1950).

Consider claim 2, Shi teaches all the limitations of claim 1. In addition, Shi teaches wherein the optical layer includes: a microlens array layer including a plurality of microlenses (Figure 5, 1920); and an aperture layer disposed under the microlens array layer and provided with a plurality of holes spaced apart from the microlenses as much as a focal length of the microlenses (Figure .

Consider claim 3, Shi teaches all the limitations of claim 2. In addition, Shi teaches the microlens array layer is provided with a transparent or translucent substrate and a plurality of microlenses formed to protrude on a top surface of the substrate ([0043] and figure 5, a light blocking layer (1940) can be situated between the micro-lens array and the image sensors. In additional embodiments, an image sensor can comprise a CMOS sensor. Fingerprint images can pass through the micro-lens array and be captured by the image sensors).

Consider claim 6, Shi teaches all the limitations of claim 2. In addition, Shi teaches the substrate further includes a light blocking wall formed between the microlenses (Figure 5, 1940 between 1920)).

Consider claim 7, Shi teaches all the limitations of claim 2. In addition, Shi teaches wherein a light blocking layer is formed in portions of the top surface of the substrate, where the microlenses are not formed (Figure 5, 1940 where 1920 is not formed).

Consider claim 9, Shi teaches all the limitations of claim 2. In addition, Shi teaches the display panel is an organic light emitting diode (OLED) panel [0014].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi.
Consider claim 4, Shi teaches all the limitations of claim 3. In addition, Shi teaches the substrate has a thickness making a distance from the microlens to the hole should be equal to the focal length, and the aperture layer is formed to be attached on a bottom surface of the substrate ([0043], fingerprint images can pass through the micro-lens array and be captured by the image sensors. Thus, distance between 1920 and 1930 should be equal to the focal length).
Shi does not appear to specifically disclose a particular thickness.


Consider claim 8, Shi teaches all the limitations of claim 3. 
Shi does not appear to specifically disclose wherein a diameter of the hole is one micrometer or larger.
However, it would have been obvious to one of ordinary skill in the art to provide a particular diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi as applied to claim 1 above, and further in view of Chung et al. U.S. Patent Publication No. 2018/0012069 (hereinafter Chung).
Consider claim 5, Shi teaches all the limitations of claim 1. 
Shi does not appear to specifically disclose the microlens array layer is provided with a transparent or translucent substrate and a plurality 
However, in a related field of endeavor, Chung teaches a fingerprint sensor (abstract) and further teaches the microlens array layer is provided with a transparent or translucent substrate and a plurality of microlenses formed to protrude on a bottom surface of the substrate (Figure 28a, 1850 disposed on a bottom surface where light reach sensor 1820 from fingerprint).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide microlenses on a bottom surface with the benefit a molding located at an edge region in the fingerprint sensor package 1800 may be used as a unit for supporting the micro-lens array 1850. For example, the micro-lens array 1850 may be attached to the molding located at the edge region as suggested by Chung in [0164].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. U.S. Patent Publication No. 2019/0171861 teaches microlens 5, pinhole 2 and sensor 1 as shown in figure 2. In addition, light blocking 11 is shown in figure 5. 
Yamamoto U.S. Patent Publication No. 2015/0187980 teaches light-receiving portions 20 and microlenses ML in figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621